In the Missouri Court of Appeals
Eastern District

DIVISION TWO
AKEEM K. JACKSON, ) EDIOZ'IOZ
)
Appellant, ) Appeal ti‘orn the Circuit Court
) of the City of Saint Louis
v. ) 1422-€€01 151
)
STATE OF MISSOURI, ) Honorable Phillip D. Heagney
)
Respondent. ) FILED: Marcli 22, 2016

Introduction
Akeem K. jackson (Movant) appeals from the motion court’s judgment denying
his Rule 24.035' motion without an evidentiary hearing, arguing his motion alleged facts
showing there was an insufficient factual basis for his guilty plea to the class A felony of
robbery in the first degree, and the lmclassifled felony of armed criminal action. We
affn'm.
Background
The State charged Movant with one count of the class A felony of robbery in the
first degree and one count of the unclassified felony of armed criminal action. The State
charged Movant under a theory of accomplice liability; specif:cally, that Movant was

"acting vvitli others" in the coinmissioii of each offense. Movant entered a blind plea of

' All rule references are to Mo. R. Criin. P, (2015), tinless noted otherwise.

guilty to both charges The State recommended concurrent sentences of 20 years for each
offense. The motion court accepted Movant’s pieas to each charge and sentenced
Movant in accordance with the State’s recommendation.

Movant’s timely Rule 24.035 motion for post-conviction relief alleged he
submitted his guilty plea to both charges without proper awareness of all the essential
elements Specifrcally, Movarit argued the State failed to establish that it wouid need to
prove l\/[ovaiit acted with the purpose to promote or further the commission of the crime
under an accomplice liability theory. The motion court denied this claim, noting the
record reflected Movant understood the charges and lie admitted he knew he was engaged
in illegal conduct with others during the commission of the crime. This appeal follows.

Standard of Review

Our review of the denial of a Rule 24.035 motion is "liinited to a determination of
whether the findings and conclusions of the trial court are clearly erroneous." Ruie
24.035(k); §M§:MQ Weeks v. State, 140 S.W.3d 39, 44 (Mo. banc 2004). A motion court is
not required to grant an evidentiary liearing unless: (l) the inovant pleads facts that if
true would warrant relief; (2) the facts alleged are not refuted by the record; and (3) the
lnatter complained of resulted in prejudice to the rnovant. Dorsey v. State, 115 S.W.3d
842, 844-45 (Mo. banc 2003).

Discussion

Movant’s sole point on appeal is that the motion court clearly erred in denying

l\/lovant’s rnotiori without an evidentiary lieariiig on his Rule 24.035 claim because there

were alleged facts showing an insufficient factual basis for his plea. We disagree.

Rule 24.02(€) states, “[t]lie court shall not enter a judgment upon a plea of guilty
unless it determines that there is a factual basis for the plea." A factual basis for a guilty
plea is necessary to ensure the guilty plea was intelligently and voluntarily entered,
thereby satisfying due process requirements O’Neal v. State, 236 S.W.3d 91, 95 (Mo.
App. E.D. 2007). A factual basis exists if the record of the plea proceeding shows both
the factual elements necessary to constitute the offense and that the defendant understood
those eleinents. l_d_. at 96. 'l`he trial court does not need to explain every elernent of the
crime, so long as the defendant tinderstands the nature of the charges against him or lier,
and the facts recited by the prosecutor establish coinmission of the crime. § at 96. A
factual basis may be established on the record as a whole. Douglas v. State, 410 S.W.3d
290, 296 (Mo. App. E.D. 2013). Further, "[w]hen an accused admits in open court facts
which constitute the offense for vvliich he is charged, he cannot thereafter withdraw his
plea on the asseition that he did not understand the nature of the charge to which he plead
guilty.” State v. Taylor, 929 S.W.Qd 209, 217 (Mo. banc 1996) (quoting Wedlow v. State,
841 S.W.Zd 214, 216 (Mo. App. W.D. 1992)).

Here, before pleading guilty, Movant’s counsel moved to suppress certain
statenrents, identification, and evidence at a suppression lieariiag. Al`tei' the inotion court
denied the motion to suppress, Movant decided to plead guilty. At the lteariitg on
l\/lovaiit’s guilty plea, the State declared it would prove the following:

[Movant} acting with others forcibly stole a Dodge Charger in
the possession of Adrianne Stowers, and in the course thereof
[Movaiit} acting with others displayed vvhat appeared to be a
deadly weapon. Count ll is . . . that foregoing felony of robbery
first degree charged in Count 1 acting with others was

committed by, with and through the knowing use, assistance
and aid of a deadly weapon.

As the Court heard earlier in our motions to suppress,
the witnesses, and in particular Miss Stowers, woutd testify
that there were other people with the defendant who possessed
handguns and did take the vehicle that she ov~/ned, which was
the Dodge Cliarger.

Additionaliy, during Movaiit’s ptea, the court questioned the State and Movant:
THE COURT: Now you’re not by these charges alleging that
{Movant] himself had a v~zeapon, but just someone with whom
he was acting had a weapon is that correct?

['I`HE STATE}: Correct, correct. We would have subinitted it
as acting with another to the jury.

THE COUR'I`: {Movallt], you’ve lieard what the prosecutor
said. ls vvhat she said true?

[MOVAN'I`]: Yes, sir.
THE COURT: And you knew at the time that you were

engaged in that conduct with the other fellows that vvhat you
were doing was against the law?

[MOVANT]: Yes, sir.

Movant’s sole argument is the State failed to establish that Movant was aware the
State \vould need to prove not only that Movant acted with others, but also that he acted
with the purpose to promote the cominissioii of robbery in the first degree as an
accomplice, rather than some lesser offense such as second-degree robbery or stealing
Acconiplice liability requires a showing that the defendant acted with another "witli the
purpose of promoting the coinmission of an offense.” Section 562.041.1(2), RSl\/fo.
(2000).

Movant admitted that he knowingly engaged in conduct with others to commit an
illegal act. Additioiially, during the suppression lieariiig immediately prior to Movant’s

guilty plea, Movant lleard the testimony of the witnesses to the robbery, one of whom

testified that one of the robbers tired a gunshot into the ground during the robbery, The
State referred to the testiinony of eyewitnesses and said that it would establish that
Movaiit acted with others to cormnit robbery in the first degree and armed criminal
action, Movant ag1'eed that what the prosecutor said was true, and at no time did he deny
that his actions promoted the commission of first-degree robbery and ai‘nied criminal
action or deny that he knew that is what they were doing C_f. Douglas, 410 S.W.Bd at
298 (vacating guilty plea because niovant denied during plea liearing that he knew
passenger of vehicie movant was driving was planning to connnit second-degree iiiurder;
plea court’s questions during piea hearing were confusing and inovant did not admit
requisite mental state). To the contrary, Movant admitted that he participated \vith othe1's,
that he knew that what they were doing was illegal, and the facts on the whole record
established that those acts constituted robbery in the first degree and arnied criminal
action. §e_e i, 929 S.\V.Qd at 217.

'i`he State need only recite facts that establish the commission of the crime, not
explain every elenieiit of the crime.z § (Ll, 236 S,W.3d at 96. The plea court went
a step further to make it clear Movant admitted to affirmatively participating in illegal
activity despite the fact that he was not the one holding a gun. _Snge id_. Given these facts,
we find the record refutes l\/Iovant’s claim that his guilty plea tacked a factual basis.

Fizially, Movant’s sentencing hearing took place a lnonth after the court entered

his guilty plea, and Movant did not raise any questions at his sentencing indicating he

2 Additioiially, \.ve note that at present, the Missouri Approved Cilarges-Criinliial (MACH-CR) does not
include specific inodiiication language for ivhen the state cliai'ges a defendant as an accoinplice. g
MACH-CR l.OO, note M. Had such imiforiii language existed in the MACH-CR, or had the State here
specifically said Movant acted "\vitl\ the purpose of proinoting the conunission of robbery in the first
degree and arnied criininai action" in its recitation of the factual basis, either \.vouid have aiieviated this

issue on appeal.

lacked understanding of’ the nature of his charges. l\/fovarit only stated that he had wanted
a lesser charge, but admitted the State rrever' indicated any willingness to reduce the
charges. Given the record as \yhole refutes Movalrt’s claim that his guilty plea lacked a
factual basis, tire find he was not entitled to an evidentiary lieariirg.

Point cleniecl.
Conclusion

The motion court’s denial ot`l\/lovatit’s rule 24.035 motion vvitliout an evidentiary

WWQS